In an action to annul a marriage, plaintiff appeals from an order denying her motion to confirm the report of an official referee, and for an interlocutory judgment in accordance therewith. Order reversed on the law and the facts, without costs, the motion granted, and an interlocutory judgment of annulment is directed to be entered, without costs. The findings of the official referee are affirmed. The facts in the case at bar are similar to those in Ferguson v. Ferguson (271 App. Div. 976), and for the reason there stated the order is reversed. Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.